10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:19-cv-00287-MMD-WGC Document 15 Filed 11/08/19 Page 1 of 2

CHRISTOPHER J. HICKS

Washoe County District Attorney
HERBERT B. KAPLAN

Deputy District Attorney

Nevada State Bar Number 7395

One South Sierra St.

Reno, NV 89501
hkaplan@da.washoecounty.us

(775) 337-5700

ATTORNEYS FOR WASHOE COUNTY

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

MARY LOHNES,
Plaintiff,
vs.
WASHOE COUNTY,

Defendant.

 

Case No. 3:19-CV-00287-MMD-WGC

STIPULATION AND ORDER TO
VACATE EARLY NEUTRAL
EVALUATION SCHEDULED FOR
DECEMBER 18, 2019 AND
RESCHEDULE FOR DECEMBER 19,
2019

COME NOW the parties herein, by and through respective undersigned counsel of

record and hereby stipulate and agree to vacate the early neutral evaluation scheduled in this

matter for December 18, 2019 at 1:30 p.m., based on the fact that Plaintiff's counsel, after

having set the conference, was notified of the scheduling of oral argument at the Nevada

Supreme Court on that day in another case being handled by counsel. It is further stipulated and

agreed that the conference be rescheduled for December 19, 2019 at 1:30 p.m., as all parties and

counsel have confirmed their availability for that date and time.

Ht
i
Hf
Hf

 
on xAN DN

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:19-cv-00287-MMD-WGC Document 15 Filed 11/08/19 Page 2 of 2

Dated this 8"" day of November, 2019.

CHRISTOPHER J. HICKS
District Attorney

By /s/ Herbert B. Kaplan
HERBERT B. KAPLAN
Deputy District Attorney
MARY KANDARAS
Deputy District Attorney
One South Sierra Street
Reno, NV 89501
hkaplan@da.washoecounty.us
(775) 337-5700

ATTORNEYS FOR WASHOE COUNTY

Dated this 8" day of November, 2019.
DOYLE LAW OFFICE, PLLC

By /s/ Kerry Doyle
KERRY DOYLE, ESQ.
4600 Kietzke Lane, Suite I-207
Reno, NV 89502
kerry@rdoylelaw.com
(775) 525-0889

ATTORNEYS FOR PLAINTIFF

ORDER

IT IS SO ORDERED.

Dated this oy of Abvanbution.

 

(United States Magistrate Judge

 
